Spring, J.:
. Section 475 of chapter 105 of the Laws of 1891, which is the charter of the city of Buffalo,, provides :
“No person elected or appointed to any salaried office'under this act shall, during his term of office, hold any other public office *327whatever, except that of notary public or commissioner of deeds. * * *. If any person holding any salaried office under this act shall accept any other public office, he shall thereby cease to hold his office under this act.”
The relator was holding the office of water superintendent, a position of trust and importance, which carried with it an annual salary of $3,000. He accepted a commission in the United States army as lieutenant-colonel of the Two Hundred and Second Regiment. This act was in diametric violation of the. section quoted. The fact that this was done under an explicit resolution of the board by. which he was'appointed to said position and to which he was subordinate, does not relieve the rigor of the statute. The subsequent conduct of the board in disregarding the purpose of the resolution may have been reprehensible and vacillating, but that does not alter the situation. The charter in unmistakable terms has defined the effect of the acceptance of another office by a city official, and the board of, public works possesses no authority to nullify that section. It could not make a contract transcending the boundaries of its power as circumscribed by the charter.
A person holding a military commission is an officer and within the operation of this statute. In the case of People v. Duane (121 N. Y. 367) the respondent had been appointed chief of engineers with the rank of brigadier-general in the United States army, and the question involved was his right'.to hold the office of commissioner of the new aqueduct to which he had been appointed by the mayor of the city of New York. The respondent had retired from the military service by reason of attaining the age of sixty-four years, and on that account he was held to be eligible for the civil office. The court, however, in discussing the effect of his retirement, used the following language (at p. 372): “ That the defendant held a federal office up to the time he was retired from the service, within the meaning of the disqualifying words of the statute, is assumed by both parties to the controversy and cannot be doubted; and unless his retirement from active service, under the act of Congress, had the effect of a resignation and operated in law to vacate the office which he held prior to that time, his appointment to the office in question was without power, and he was incapable to accept it.”
*328In The State v. The Mayor, etc., of Jersey City (42 Atl. Rep. 782) one Smith, one of the water commissioners of the city, volunteered in "the United States army during the Spanish-American War and was mustered in as colonel of a regiment. The statute governing an official of this kind was closely akin to the statute applying to the city of Buffalo, and the Supreme Court in New Jersey, in "deciding that the acceptance of the colonelcy ipso facto created a vacancy in his city office, say (at p. 784): “ By the express words of the stat-rite, upon the acceptance by Smith of the office of colonel in- the United States army, his office of commissioner became vacant, and his vote for this ordinance, when its validity is directly challenged by certiorari, cannot be efficacious to give it the quality of regularity, and consequent legality, because it lacked the essential number of votes. Many adjudged cases and the text writers unite in maintaining this view of the law.”
In Kerr v. Jones (19 Ind. 351) Benjamin Harrison was State Reporter and accepted a colonel’s commission in the United States army during the Civil War, and it was held that this created a. vacancy in the office of reporter. To the same effect are Rowland v. Mayor (83 N. Y. 376); People ex rel. Henry v. Hostrand (46 id. 375); People ex rel. Kelly v. Common Council of Brooklyn (77 id. 503); State ex rel. Cornwell v. Allen (21 Ind. 516).
There are many cases, some of which are cited by the learned counsel for the appellant, where the question hinged on the incompatibility of the two offices, like Bryan v. Cattell (15 Iowa, 538) and People ex rel. Stephen v. Hanifan (96 Ill. 420). Those cases, however, are not based upon a statute in plain terms indicating that the acceptance of another office by the officeholder creates a vacancy, and that fact clearly distinguishes them from this case. (People ex rel. Henry v. Nostrand, 46 N. Y. 381.)
The conclusion seems inevitable, therefore, that when the relator accepted a position from the United States government, that ended his official life as water superintendent.
Chapter 653 of the Laws of 1899, which provided for the payment of employees of the city of Buffalo who were, mustered into military service, did not take effect until May 25, 1899, and the vacancy had occurred long prior to that time, so that act has no application to this case. That enactment simply gave authority to *329the departments of the city to pay soldiers and sailors of the Spanish-American War, who were in the employ of the city at the time of their enlistment and after their discharge had returned to the employ of the city, the compensation they would have been entitled to if they had continuously remained in their civil positions. The tenure of office was not affected by it.
There is still another obstacle td the relator’s right to be reinstated to the superintendency. By section 273 of the revised city charter the appointment and removal of the relator were vested in the board of public works without restriction. The duration of the term was not declared by law, so that under the constitutional provision the incumbent held-the office at the pleasure of the appointing board. (Art. X, § 3, State Const.)
As was said by the Court of Appeals in People ex rel. Cline v. Robb et al. (126 N. Y. 182): “With respect to the tenure or duration of a public employment, such as the relator had at the time of his dismissal, the general rule is that where the power of appointment is conferred in general terms and without restriction, the power of removal, in the discretion and at the will of the appointing power, is implied and always exists, unless restrained and limited by some other provision of law.” (See, also, Ex parte Duncan N. Hennen, 13 Pet. 235, 239 et seq.; People ex rel. Griffin v. Lathrop et al., 142 N. Y. 113.)
After Colonel Ward had been absent from home for several months the board of public works permanently appointed his successor by resolution, and that appointee accepted the office and gave the bond required by statute. If there was then no vacancy in the office, that act on the part of the board was tantamount to the removal of the relator. Inasmuch as the power to remove was unconditionally intrusted to the. board of public works, the appointment of his successor effectuated its intention, and no notice of such removal was essential to give it validity. (Holley v. Mayor, 59 N. Y. 166.)
The statute awarding the power to remove does not prescribe that such action shall be preceded by notice to the incumbent or be based upon charges- against him. An opportunity to be heard is not a prerequisite. The discretion is vested with the board and it can *330decapitate its appointees without rhyme or reason. (People ex rel. Gere v. Whitlock, 92 N. Y. 191.)
Colonel Ward was not appointed after a competitive examination, and it is not contended that the general prohibition in the Civil Service Law, forbidding the removal without a‘ hearing of the officials holding by virtue , of their- rank in the eligible list, is germane to this case. Only those in. the competitive class are entitled to be heard before they can be ejected from office: (People ex rel. Terry v. Keller, 158 N. Y. 187.)
It is contended with much earnestness by the counsel for the relator that the White Civil Service Law (Chap, 370, Laws of 1899) is applicable to this case. By that enactment, no removals of honorably discharged soldiers can be made except for in competency or misconduct shown after a hearing upon proper notice.
That act did not become operative until April nineteenth of this year, and the acts- which ended Colonel Ward’s official service occurred long prior-to its passage. The relator was not a veteran at the time of his enlistment, and - hence the Veteran Act has no relation to him.
The -motion was -for writ-of perdmptory mandamus: - The question of the relator’s right to this remedy in- any event’ is not free (from embarrassment, especially-, as lie seeks reinstatement by this proceeding to an office in the possession of another under' color of right. Under- the Veteran Act resort to this remedy is expressly given by -statute,-and this is true of the White - Law ; -but it - has dong been, held .that the action of quo warranto,-making the actual'holder of the office a party, is the proper method of determining the title of the claimant to an office, (People v. Stevens, 5 Hill, 616; People ex rel. Wren. v. Goetting, 133 N. Y. 569; People ex rel. Lewis v. Brush et al., 146 id. 60.) In this case, however, the court-at Special- Term -denied the peremptory writ, but granted an alternative writ. There was no.question of fact to' be passed upon, and if mandamus was the proper remedy the relator should have been granted the relief he sought. As onr interpretation of the law goes deeper than the remedy,we direct the dismissal of the petition, but without costs.
All concurred, except Smith, J., not voting.
Petition dismissed, without costs.